DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al US 2013/0296126.
	Regarding claim 1, Gibson et al discloses a control apparatus for an internal combustion engine, the internal combustion engine including a piston reciprocating in a cylinder and a fuel injector arranged to inject a fuel into a combustion chamber facing the piston in the cylinder, the apparatus comprising an electronic control unit having a microprocessor and a memory, wherein the microprocessor is configured to perform: controlling the fuel injector so as to inject the fuel in an injectable area from a first crank angle at which an intake stroke is started to a second crank angle at which a compression stroke is ended; setting an injection frequency of the fuel injected by the fuel injector in the injectable area; and wherein the microprocessor is configured to perform the setting including setting the injection frequency between once and four times. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 2, Gibson et al discloses wherein the microprocessor is configured to perform the controlling including controlling the fuel injector so as to inject the fuel in a predetermined area other than a first prohibited area in which a crank angle is increased from the first crank angle by a predetermined increase angle and a second prohibited area in which the crank angle is decreased from the second crank angle by a predetermined decrease angle. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 3, Gibson et al discloses a torque detector configured to detect an output torque of the internal combustion engine or a physical quantity having a correlation with the output torque, wherein the microprocessor is configured to perform the setting including setting the injection frequency so as to increase the injection frequency along with an increase of the output torque or the physical quantity detected by the torque detector. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 4, Gibson et al discloses a rotational speed detector configured to detect a rotational speed of the internal combustion engine, wherein the microprocessor is configured to perform the setting including setting the injection frequency so as to decrease the injection frequency along with an increase of the rotational speed detected by the rotational speed detector. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 5, Gibson et al discloses wherein the first prohibited area and the second prohibited area are set so that the predetermined increase angle decreases and the predetermined decrease angle increases, respectively, along with the increase of the rotational speed detected by the rotational speed detector. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 6, Gibson et al discloses wherein the microprocessor is configured to further perform calculating a target injection amount of the fuel in the injectable area, and wherein the microprocessor is configured to perform the setting including setting the injection frequency to four times when the rotational speed detected by the rotational speed detector is smaller than a predetermined rotational speed and the target injection amount is equal to or greater than a predetermined injection amount. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 7, Gibson et al discloses wherein the memory is configured to store a first rotational speed, a second rotational speed greater than the first rotational speed, and a third rotational speed greater than the second rotational speed as the rotational speed of the internal combustion engine, and a first injection amount, a second injection amount greater than the first injection amount, and a third injection amount greater than the second injection amount as the target injection amount, and a map in accordance with the rotational speed of the internal combustion engine and the target injection amount, the map including a first area in which the rotational speed is smaller than the first rotational speed and the target injection amount is equal to or greater than the third injection amount, a second area other than the first area in which the rotational speed is smaller than the second rotational speed and the target injection amount is equal to or greater than the second injection amount, a third area other than the first area and the second area in which the rotational speed is smaller than the third rotational speed and the target injection amount is equal to or greater than the first injection amount, and a fourth area in which the rotational speed is equal to or greater than the third rotational speed or the target injection amount is smaller than the first injection amount, and wherein the microprocessor is configured to perform the setting including setting the injection frequency to four times when an operating point on the map based on the rotational speed detected by the rotational speed detector and the target injection amount is included in the first area, setting the injection frequency to three times when the operating point is included in the second area, setting the injection frequency to twice when the operating point is included in the third area, and setting the injection frequency to once when the operating point is included in the fourth area. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 8, Gibson et al discloses an intake air amount detector configured to detect an intake air amount of the internal combustion engine, wherein the microprocessor is configured to further perform: calculating a cumulative amount of the intake air amount based on the intake air amount detected by the intake air amount detector; acquiring an information on a temperature inside the internal combustion engine based on the cumulative amount; and determining whether the temperature inside the cylinder is equal to or higher than a predetermined temperature, based on the information on the temperature, and wherein the microprocessor is configured to perform the controlling including controlling the fuel injector so as to inject the fuel the injection frequency in the setting, under a condition that it is determined that the temperature inside the cylinder is lower than the predetermined temperature. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 9, Gibson et al discloses a control apparatus for an internal combustion engine, the internal combustion engine including a piston reciprocating in a cylinder and a fuel injector arranged to inject a fuel into a combustion chamber facing the piston in the cylinder, the apparatus comprising an electronic control unit having a microprocessor and a memory, wherein the microprocessor is configured to function as: a injector control unit controlling the fuel injector so as to inject the fuel in an injectable area from a first crank angle at which an intake stroke is started to a second crank angle at which a compression stroke is ended; and a frequency setting unit setting an injection frequency of the fuel injected by the fuel injector in the injectable area, and the frequency setting unit is configured to set the injection frequency between once and four times. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 10, Gibson et al discloses wherein the injector control unit is configured to control the fuel injector so as to inject the fuel in a predetermined area other than a first prohibited area in which a crank angle is increased from the first crank angle by a predetermined increase angle and a second prohibited area in which the crank angle is decreased from the second crank angle by a predetermined decrease angle. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 11, Gibson et al discloses a torque detector configured to detect an output torque of the internal combustion engine or a physical quantity having a correlation with the output torque, wherein the frequency setting unit is configured to set the injection frequency so as to increase the injection frequency along with an increase of the output torque or the physical quantity detected by the torque detector. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 12, Gibson et al discloses a rotational speed detector configured to detect a rotational speed of the internal combustion engine, wherein the frequency setting unit is configured to set the injection frequency so as to decrease the injection frequency along with an increase of the rotational speed detected by the rotational speed detector. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 13, Gibson et al discloses wherein the first prohibited area and the second prohibited area are set so that the predetermined increase angle decreases and the predetermined decrease angle increases, respectively, along with the increase of the rotational speed detected by the rotational speed detector. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 14, Gibson et al discloses wherein the microprocessor is configured to further function as an injection amount calculation unit calculating a target injection amount of the fuel in the injectable area, and the frequency setting unit is configured to set the injection frequency to four times when the rotational speed detected by the rotational speed detector is smaller than a predetermined rotational speed and the target injection amount calculated by the injection amount calculation unit is equal to or greater than a predetermined injection amount. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 15, Gibson et al discloses wherein the memory is configured to store a first rotational speed, a second rotational speed greater than the first rotational speed, and a third rotational speed greater than the second rotational speed as the rotational speed of the internal combustion engine, and a first injection amount, a second injection amount greater than the first injection amount, and a third injection amount greater than the second injection amount as the target injection amount, and a map in accordance with the rotational speed of the internal combustion engine and the target injection amount, the map including a first area in which the rotational speed is smaller than the first rotational speed and the target injection amount is equal to or greater than the third injection amount, a second area other than the first area in which the rotational speed is smaller than the second rotational speed and the target injection amount is equal to or greater than the second injection amount, a third area other than the first area and the second area in which the rotational speed is smaller than the third rotational speed and the target injection amount is equal to or greater than the first injection amount, and a fourth area in which the rotational speed is equal to or greater than the third rotational speed or the target injection amount is smaller than the first injection amount, and the frequency setting unit is configured to set the injection frequency to four times when an operating point on the map based on the rotational speed detected by the rotational speed detector and the target injection amount calculated by the injection amount calculation unit is included in the first area, set the injection frequency to three times when the operating point is included in the second area, set the injection frequency to twice when the operating point is included in the third area, and set the injection frequency to once when the operating point is included in the fourth area. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 16, Gibson et al discloses an intake air amount detector configured to detect an intake air amount of the internal combustion engine, wherein the microprocessor is configured to further function as: a cumulative amount calculation unit calculating a cumulative amount of the intake air amount based on the intake air amount detected by the intake air amount detector; a temperature information acquisition unit acquiring an information on a temperature inside the internal combustion engine based on the cumulative amount calculated by the cumulative amount calculation unit; and a temperature state determination unit determining whether the temperature inside the cylinder is equal to or higher than a predetermined temperature, based on the information on the temperature acquired by the temperature information acquisition unit, and the injector control unit is configured to control the fuel injector so as to inject the fuel the injection frequency set by the frequency setting unit, under a condition that it is determined by the temperature state determination unit that the temperature inside the cylinder is lower than the predetermined temperature. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Regarding claim 17, Gibson et al discloses control method for an internal combustion engine, the internal combustion engine including a piston reciprocating in a cylinder and a fuel injector arranged to inject a fuel into a combustion chamber facing the piston in the cylinder, the method comprising: controlling the fuel injector so as to inject the fuel in an injectable area from a first crank angle at which an intake stroke is started to a second crank angle at which a compression stroke is ended; and setting an injection frequency of the fuel injected by the fuel injector in the injectable area, wherein the setting includes setting the injection frequency between once and four times. See FIG. 2-4 and 13-5 and paragraphs [0228]-[0241].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747